DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on May 11, 2022.
Claims 1, 4, 9, 10, 15, 18, 22 and 26 – 28 have been amended and are hereby entered.
Claims 2, 3, 8, 11 – 14, 16, 17, and 25 have been previously canceled.
Claims 1, 4 – 7, 9, 10, 15, 18 – 24 and 26 – 30 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed May 11, 2022, caused the withdrawal of the rejection of claim 9 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 11, 2022, caused the withdrawal of the rejection of claims 1, 4 – 7, 9, 10, 15, 18 – 24, and 26 – 28 under 35 U.S.C. 103 as unpatentable over Segraves in view of Lichscheidt as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 11, 2022, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 103 as unpatentable over Segraves in view of Lichscheidt and further in view of Bach as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 11, 2022, caused the withdrawal of the rejection of claims 29 and 30 under 35 U.S.C. 103 as unpatentable over Segraves in view of Lichscheidt and further in view of Kothari as set forth in the office action filed November 10, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 - 7, 10, 15, 18 - 21, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US20030124938A1) in view of  Lichscheidt (US5688594).
As per claims 1, 5 – 7, 15, and 19 – 21, Zafiroglu teaches:
A cardable, non-mechanically-crimped, multicomponent staple fiber comprising a first component comprising a first length, and a first cross-sectional center of mass wherein the first component comprises a first polyamide polymer and the second component comprising a second length, and a second cross-sectional center of mass wherein the second component comprises a second polyamide polymer, wherein the first cross-sectional center of mass and the second cross sectional center of mass are eccentric (Zafiroglu teaches substantially nonbonded webs of multiple-component staple fibers prepared by carding ([0030]). These fibers are crimped by heating (Abstract). Zafiroglu teaches a representative multiple-component fiber is a nylon 66/nylon 6 fiber ([0027]). As they are fibers, they naturally have a length and a cross-sectional center of mass as claimed. Zafiroglu teaches that the multiple-component fibers used in the invention have a laterally eccentric cross-section ([0022]).)
Wherein the first component and the second component are extruded and combined to form an extruded multicomponent latent-crimping fiber and the cardable, crimped, multicomponent latent-crimping-fiber, wherein the crimping is either before, during or after the cutting (Zafiroglu teaches the fibers are extruded ([0034]), drawn ([0037]), cut ([0076]) and crimped ([0026]). Additionally or alternatively, Examiner notes that the above claim limitations are product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
Wherein the cardable, crimped multicomponent staple fiber has a curling of a smooth and regular shape that is substantially the same at all points along a length of the fiber (In [0019], Zafiroglu teaches that the fibers crimp substantially equally and uniformly, which is interpreted as reading on the claimed limitations.)
Zafiroglu teaches that the amount of crimp is directly related to the difference in shrinkage between the components in the fibers ([0026]). Zafiroglu does not teach:
Wherein the shrinkage differential between the first length and the second length is from about 0.01 to about 20%
Lichscheidt teaches a hybrid yarn consisting of filaments having one polymer with a lower heat shrinkage and at least one polymer having a higher heat shrinkage, wherein the filaments crimp under heat (Abstract). Lichscheidt also teaches that these filaments can contain polyamides, such as nylon-6, and nylon-6,6 (Column 6, Lines 6 – 13). Lichscheidt teaches that the maximum dry heat shrinkage difference between the two components is preferably 5 to 75% (Column 4, Lines 21 – 26). Lichscheidt teaches that this heat shrinkage ensures adequate deep-drawability (Column 4, Lines 21 – 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multicomponent fiber of Zafiroglu, with a shrinkage differential, such as within the claimed differential, as it is within the level of ordinary skill to determine a suitable shrinkage differential to predictably produce a fiber that ensures adequate deep-drawability as taught by Lichscheidt (Column 4, Lines 21 – 26).
Regarding the tenacity of the multicomponent staple fibers before and after crimping, wherein the tenacity is the tenacity at break (as per claims 6 and 20), and wherein the tenacity is the tenacity at 7% elongation (as per claim 7 and 21), the prior art combination is silent with respect to the tenacity of the fiber prior to crimping. However, given that tenacity is a property of the polymer, and that the fibers of the prior art combination are only being modified by heat to be crimped, it is the Examiner’s position that the property of tenacity before and after crimping is considered to naturally flow from the teachings of the prior art and would be expected to remain constant at least to the amount claimed, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are considered to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.)
As per claims 4 and 18, Zafiroglu teaches:
Wherein the cardable, crimped, multicomponent staple fiber is a latent-crimped fiber selected from the group consisting of a heat-crimped fiber… (Abstract: “A nonbonded nonwoven web of multiple-component… staple fibers which are capable of developing three-dimensional spiral crimp, activating the spiral crimp by heating.”)
As per claims 10 and 27, Zafiroglu teaches:
A fabric comprising a yarn, the yarn made by carding staple fibers comprising the cardable crimped multicomponent staple fiber (In Example 1, a bicomponent filament yarn is formed and then cut to obtain staple fibers ([0071]). The staple fibers are processed into a carded web ([0072]). The carded web is interpreted as reading on the claimed fabric.)
As per claims 29 and 30, Zafiroglu teaches:
The cardable, crimped, multicomponent staple fiber having a length of about 3 mm to about 25 cm ([0030]: “Preferably the staple fibers have a denier per filament (dpf) between about 0.5 and 6.0 and a fiber length of between 0.5 inch (1.27 cm) and 4 inches (10.1 cm)).

Claims 9, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US20030124938A1) in view of  Lichscheidt (US5688594) as applied to claims 1, 4 - 7, 10, 15, 18 - 21, 27, 29 and 30 above, and further in view of Chang (US20040146711A1).
As per claims 9, 23, 24, and 26, the prior art teaches the first and second components comprise a nylon (Zafiroglu, [0027]). The prior art combination is silent with respect to the tenacities at break and at 7% elongation prior to crimping.
Chang teaches a process for producing staple fibers (Abstract) for use in nonwoven fabrics (Claim 42). The fibers are crimped ([0050]). Chang teaches that for apparel uses, it is generally preferred that fibers have a tenacity of at least 3.6 grams per denier or greater ([0057]).
As the prior art combination teaches the production of textiles (Abstract), it would have been obvious to one of ordinary skill in the art to modify the tenacity of the yarns to at least 3.6 grams per denier, including the range claimed, motivated by the desire to predictably produce a textile with a suitable tenacity for apparel uses as taught by Chang ([0057]).
Regarding the tenacity at 7% elongation, it is the Examiner’s position that it is related to the tenacity at break and would naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are considered to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Regarding the % change in tenacity of the fiber after crimping, since the fibers of the prior art combination are only being modified by heat to be crimped, it is the Examiner’s position that the property of tenacity before and after crimping is considered to naturally flow from the teachings of the prior art and would be expected to remain constant at least to the amount claimed, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are considered to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US20030124938A1) in view of  Lichscheidt (US5688594) as applied to claims 1, 4 - 7, 10, 15, 18 - 21, 27, 29 and 30 above, and further in view of Bach (US4740339A).
As per claim 22, the prior art combination teaches crimped bicomponent filaments (Zafiroglu, Abstract). A particular bicomponent fiber taught is a nylon 66/nylon 6 fiber (Zafiroglu, [0027]). The prior art combination does not appear to teach an embodiment wherein the core and sheath component each contain nylon 6,6, with relative viscosities within the claimed ranges and a difference between the relative viscosities of at least 20.
Bach teaches crimpable bicomponent polyamide conjugate filaments that are particularly useful in the construction of stretch garments, such as pantyhose (Abstract). Bach teaches that while nylon 66 is the preferred polyamide, other polyamides may be used including nylon 6-612 and others (Column 6, Lines 5 – 29, Column 21 Lines 43 - 55).  Bach teaches that the two components can be nylon 66 polyamides of different relative viscosities wherein the difference in relative viscosities between the components is at least 30 and the relative viscosity of the lower relative viscosity nylon 66 is at least 50 (Column 5, Line 66 – Column 6, Line 4). Note that the same properties and relationships are present when using any of the suitable nylons previously recited (see Examples 1-13). By providing polymers in the conjugate filaments with different inherent viscosities, it is possible to produce fibers that develop crimp under mild conditions (Column 2, Lines 21 – 26).
It would have been obvious to one of ordinary skill in the art to form the crimpable bicomponent polyamide filament of the prior art combination, and to substitute the polyamide core of the prior art combination with a nylon 6,6 polymer, wherein each of the nylon 6,6 polymers in the core and sheath comprise relative viscosities within the claimed range and with the claimed difference, as taught by Bach, motivated by the desire to predictably produce fibers that have the ability when subjected to mild conditions to develop crimp (Column 2, Lines 21 – 26), using a polyamide as the core component known in the art to be functionally equivalent and predictably suitable for forming crimpable conjugate filaments.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu (US20030124938A1) in view of  Lichscheidt (US5688594) as applied to claims 1, 4 - 7, 10, 15, 18 - 21, 27, 29 and 30 above, and further in view of Wilson (US20010046583A1).
As per claim 28, the prior art combination teaches the production of textiles (Abstract). The prior art combination does not teach:
A garment comprising the fabric
Wilson teaches a bicomponent fiber with a polyamide core and a polyamide sheath (Abstract). Wilson teaches these fibers may be crimped ([0055]) and may be staple length ([0056]). Wilson further teaches that polyamide fibers offer a combination of desirable qualities such as comfort, warmth, and ease of manufacture into a broad range of colors, patterns and textures and therefore are widely used in clothing articles ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a garment comprising the fabric of the prior art combination motivated by the desire to predictably produce a clothing article with a combination of desirable qualities such as comfort, warmth, and ease of manufacture into a broad range of colors, patterns and textures, as taught by Wilson ([0003]).

Response to Arguments
The Affidavit submitted by Applicant on May 11, 2022, has been considered and entered.
Applicant’s arguments with respect to claims 1, 4 – 7, 9, 10, 15, 18 – 24 and 26 – 30, including those in the Affidavit have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789